Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”).
Discloses a substrate manufacturing  apparatus (para 0001) including a heater, as Yamaguchi discloses heat supply members 51 and 52 (para. 0121 and Fig. 27)
A pressing member, as Yamaguchi discloses a driver mount portion 42 that is pressed (para. 0081) at which the display device manufacturing apparatus contacts a target object  to transfer the heat to the object, as Yamaguchi discloses the heat supply support member 42 has a heater inside (para. 0081), heat being transferred to the anisotropic conductive film 27 from the heating means (para. 0081) and 
A body connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
A first housing cover to surround the pressing member and the body in a plan view
A temperature measuring member connected to the cover, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138), the driver portion is connected to the cover glass, the top glass GS as shown in Fig 3



The housing cover with the target object defines an internal space having a temperature defined by heat transferred from the pressing member, as Yamaguchi discloses   in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3) , and Yamaguchi also discloses connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
  and 
Measurement by the temperature measuring member controls bonding of the layers of the target object, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138) and which Yamaguchi discloses the movement of the pressing members is controlled by a CPU (para. 0083.
Yamaguchi does not explicitly state o transfer the heat to the target object, however it is obvious to one of ordinary skill in the art that the arrangement disclosed by Yamaguchi is to transfer heat to the target object.
Re claim 2:  Yamaguchi discloses a second cover extended from the lower support to surround the lower support in plan view, as Yamaguchi the lower support has a greater size in plan view (para. 0080 and Fig. 8).
Re claim 3:  Yamaguchi discloses the first housing cover GS in Fig. 3 is transparent, as Yamaguchi discloses glass (para. 0064 and Fig. 3).

Re claim 5:  Yamaguchi discloses the glass covers GS  extend from the body as seen in Fig. 3 and Fig. 6  With respect to the recited limitation of different materials of the first and second covers, apparatus claims are not limited by the material or article worked upon by the apparatus (MPEP 2115).
Re claim 6:  Yamaguchi discloses the engagement of the first housing cover with the target object contacts and the second sub-housing cover with the target object, as Yamaguchi discloses  The target object includes bondable layers, as Yamaguchi discloses the anisotropic film and the glass substrate are bonded, which is disclosure of two layers being bonded, or alternatively Yamaguchi discloses in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3).  With respect to the recited limitation of different rigidity of the first and second covers, apparatus claims are not limited by the material or article worked upon by the apparatus (MPEP 2115).
Re claim 7:  Yamaguchi discloses the glass covers GS  extend from the body as seen in Fig. 3 and Fig. 6 .
Re claim 8:  With respect to the limitations on the first housing cover being a separate member from the body and attachable and extended therefrom, apparatus claims are not limited by the material or article worked upon by the apparatus (MPEP 2115).

Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”).

The housing cover with the target object defines an internal space having a temperature defined by heat transferred from the pressing member, as Yamaguchi discloses   in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3) , and Yamaguchi also discloses connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
Measuring the temperature of the internal space in the housing cover to control attachment of the target panel to the target substrate through the anisotropic conductive film, as Yamaguchi discloses 
a thermometer for measuring temperature of the driver portion (para. 0138), which provides for the moving of the driver side heat supply support (para. 0138), the driver portion is connected to the cover glass, the top glass GS as shown in Fig 3
  and 
Measurement by the temperature measuring member controls bonding of the layers of the target object, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138) and Yamaguchi discloses the movement of the pressing members which are the movement control portions is controlled by CPU  (para. 0083), and is dependent upon the temperature measurement (para. 0138).


                 Re claim 10:  Yamaguchi discloses applying heat and pressure
And Fig. 10 of Yamaguchi discloses the spreading of layer 27 under the heating and pressing, which is a disclosure that the anisotropic film 27 is further disposed within the internal space of the housing cover when combining Fig. 3 and Fig. 10 and the corresponding layers in Fig. 3 and Fig. 10.
             Re claim 15:  Yamaguchi discloses attaching wiring through anisotropic conductive film, as Yamaguchi disclose attaching electrodes and gate lines using anisotropic conductive film  (para. 0072).


Claims 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”) as applied to claim 10 above, and further in view of Gasworth (US 2017/0254503 A1).
Yamaguchi discloses the limitations lf claim 10 as stated above.  Yamaguchi is silent with respect to saturation temperature.
Gasworth, in the same field of endeavor of enclosure for a lamp or a light (para. 0022), discloses that saturation temperature of the air in the enclosure of the lamp is taken into account (para. 0032) for condensation results in undesirable effects (para. 0002).
It would have been obvious to one of ordinary skill in the art to have taken saturation temperature into account in the method disclosed by Yamaguchi in view of the disclosure made by Gasworth of the undesirable effects of condensation in a lamp or light enclosure.

Re claims 16-18:  Yamaguchi discloses the engagement of the first housing cover with the target object contacts and the second sub-housing cover with the target object, as Yamaguchi discloses  The target object includes bondable layers, as Yamaguchi discloses the anisotropic film and the glass substrate are bonded, which is disclosure of two layers being bonded, or alternatively Yamaguchi discloses in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3).  
Re claim20:  Yamaguchi discloses the first housing cover GS in Fig. 3 is transparent, as Yamaguchi discloses glass (para. 0064 and Fig. 3).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895